Citation Nr: 0101951	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  95-31 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extraschedular evaluation for service-
connected right knee disorder characterized as postoperative 
residuals of a right patellectomy and for right knee 
traumatic arthritis, currently assigned a 40 percent combined 
schedular disability rating.


(The issues of entitlement to service connection for a heart 
disorder, including as secondary to a service-connected right 
knee disorder and whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a left knee disorder are the subject of a 
separate decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1995 and March 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied a rating in 
excess of 20 percent for a service-connected right knee 
disorder, found no new and material evidence to reopen a 
claim of entitlement to service connection for a left knee 
disorder including as secondary to a service-connected right 
knee disorder, and which denied service connection for a 
heart disorder including as secondary to a service-connected 
right knee disorder.

The issue of the veteran's entitlement to an extraschedular 
evaluation of his service-connected right knee disorder is 
the subject of this separate decision as the veteran had two 
hearings on that matter before two different Members of the 
Board.  See 38 C.F.R. § 20.707 (2000).  Testimony on the two 
service connection issues was elicited only at the second 
hearing in April 2000 before the undersigned and thus, is 
addressed in a separate decision.  The veteran appealed the 
February 1995 decision pertaining to evaluation of the right 
knee disorder to the Board which, in January 1998, 
recharacterized the veteran's right knee disorder as two 
separately rated disorders -- postoperative residuals of a 
right patellectomy assigned a schedular rating of 30 percent 
and right knee traumatic arthritis assigned a schedular 
rating of 10 percent -- for a 40 percent combined schedular 
right knee disability rating, and which remanded the case for 
RO determination of the appropriateness of extraschedular 
evaluation of the veteran's right knee.  After the RO 
determined that extraschedular evaluation of a right knee 
disorder was not appropriate it returned the case to the 
Board for further appellate review.


FINDING OF FACT

The veteran's right knee disorder does not cause marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of regular schedular rating standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating of the veteran's 
service-connected right knee disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b) (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to an extraschedular 
evaluation for his service-connected right knee disorder 
characterized as postoperative residuals of a right 
patellectomy and for right knee traumatic arthritis, 
currently assigned a 40 percent combined schedular disability 
rating.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to those 
claims.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of this issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, reports of VA 
rating examinations, other VA and private medical evidence 
and personal statements made by the veteran in support of his 
claim.  The Board also notes that the veteran has presented 
testimony at personal hearings before the undersigned.  The 
Board has not been made aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See Veterans Claims 
Assistance Act of 2000; McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

In January 1998 the Board decided the veteran's appeal on the 
issue of schedular evaluation of his service-connected right 
knee disorders.  The decision also remanded to the RO the 
issue of extraschedular consideration of the right knee 
disability.

Extraschedular consideration of a service-connected disorder 
is appropriate only when a case appears to present an 
exceptional and unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards.  38U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1) 
(2000).  Extraschedular consideration may be appropriate when 
evidence shows, for example, that a service-connected 
disorder causes marked interference with employment or 
frequent periods of hospitalization.

The Board hereby adopts its July 1998 discussion of medical 
evidence pertaining to the veteran's right knee and 
incorporates it herein by this reference.  The Board's 
decision found that the veteran's right knee disorder was 
objectively manifested by an abnormal, antalgic gait, absence 
of the patella, minimal limitation of flexion and extension 
of the right leg, slight anterior-posterior and lateral 
instability, slight to moderate loss of muscle function 
(strength), in flexion and extension, muscle atrophy, 
calcific tendinitis or dystrophic calcification of the 
patellar ligament and arthritis.

Additional medical evidence associated with the claims file 
after the Board's January 1998 decision includes VA treatment 
records from January 1996 to February 1999, a May 2000 letter 
from a private orthopedist and various written statements 
from the veteran.  Many of the treatment records also pertain 
to disorders unrelated to the right knee disorder.  None of 
this evidence shows right knee symptomatology in addition to 
that described above.  There is no claims file evidence that 
the veteran had been hospitalized for a right knee disorder 
since in-service surgery.

The veteran testified at June 1997 and April 2000 Board 
hearings and he submitted written statements describing the 
effect of his right knee disorder on his ability to carry on 
employment as a heating and air-conditioning worker.  He 
stated that the work was physically strenuous, often 
requiring heavy lifting, climbing ladders, crawling into 
tight spaces and the like, all of which were rendered 
difficult or impossible by his right knee weakness and pain.  
Although the veteran claimed to have missed work and quit 
jobs because of his right knee disability and pain, he failed 
to provide any kind of corroborating evidence from employers, 
coworkers, clients or anyone else as requested by the Board 
and the RO.

In this regard, the Board notes that the schedular 
evaluations in this case are not inadequate.  As discussed in 
the Board's decision of January 1998, a higher schedular 
evaluation is provided for greater disability, but the 
required manifestations are not present.  Moreover, the Board 
finds no evidence of an exceptional disability picture in 
this case.  The Board finds that the evidence fails to show 
indicia of an exceptional and unusual disability 
characterized by marked interference with employment or 
frequent periods of hospitalization such as to render 
impractical the regular schedular standards.  Undoubtedly, 
the veteran's right knee disability interferes with his 
employment to a significant degree as recognized by the 
current combined 40 percent evaluation.  However, the Board 
also finds that while acknowledging the veteran's statements 
and testimony regarding the impact of his right knee 
disability on his employment, his service-connected right 
knee disability is adequately compensated by the 40 percent 
evaluation assigned.  Therefore, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to extraschedular rating for his right knee 
disorder.


ORDER

Entitlement to an extraschedular evaluation for service-
connected right knee disorder characterized as postoperative 
residuals of a right patellectomy and for right knee 
traumatic arthritis, currently assigned a 40 percent combined 
schedular disability rating is denied.



			
	CONSTANCE B. TOBIAS	S. L. KENNEDY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

